The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed April 3, 2022. In virtue of this communication, claims 1-6, 8-13, 15-18 and 20 are currently patentable. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a email conversation with Dr. Xin Dai on May 19, 2022.

3.	The application has been amended to the claims as follows:
1.  (Currently Amended)  A method for acoustic augmentation of haptic vibration, the method comprising: receiving a touch on a touch surface; generating and outputting a touch signal to a haptic event generator; generating, at the haptic event generator, a vibration request based at least on the touch signal, the vibration request comprises information for desirable vibration and desirable sound; and generating, from a pattern generator, a vibration signal to drive a haptic vibrator for a desired pattern based on at least the vibration request, the vibration signal is a signal across both a vibration band and an acoustic band, the vibration signal in the vibration band and the vibration signal in the acoustic band are generated together and wherein the acoustic band is adjusted in term of a waveform profile separately from the vibration band.

2. (Original) The method of claim 1 wherein the haptic vibrator is a linear resonant actuator (LRA).
3. (Original) The method of claim 1 wherein the touch signal comprises information of touch area on the touchscreen and information of the touch.
4. (Original) The method of claim 1 wherein the pattern generator couples to a pattern database storing a plurality of haptic patterns corresponding to various sounds for one or more haptic vibrators, the pattern generator selects one or more haptic patterns from the pattern database based on the vibration request for the generation of the vibration signal.
5. (Original) The method of claim 1 wherein the vibration signal in the vibration band and the vibration signal in the acoustic band are put into different time slots.
6. (Original) The method of claim 1 wherein the vibration signal in the vibration band and the vibration signal in the acoustic band are generated independently and synthesized together into the vibration signal.

7. (Canceled)
8. (Currently Amended) An electronic device comprising: a touch surface to receive a touch and output a touch signal; a haptic event generator to generate a vibration request based at least on the touch signal, the vibration request comprises information for desirable vibration and desirable sound; a pattern generator to generate a vibration signal based on at least the vibration request, the vibration signal is a signal across both a vibration band and an acoustic band, the vibration signal in the vibration band and the vibration signal in the acoustic band are generated together; and a haptic vibrator to receive the vibration signal for a desired pattern and wherein the acoustic band is adjusted in term of a waveform profile separately from the vibration band.
9. (Original) The electronic device of claim 8 wherein the haptic vibrator is a linear resonant actuator (LRA).

10. (Original) The electronic device of claim 8 wherein the touch signal comprises information of touch area on the touchscreen and information of the touch.
11. (Original) The electronic device of claim 8 further comprises a pattern database coupled to the pattern generator, the pattern database storing a plurality of haptic patterns corresponding to various sounds for one or more haptic vibrators, the pattern generator selects one or more haptic patterns based on the vibration request for the generation of the vibration signal.
12. (Original) The electronic device of claim 8 wherein the vibration signal in the vibration band and the vibration signal in the acoustic band are put into different time slots.
13. (Original) The electronic device of claim 8 wherein the vibration signal in the vibration band and the vibration signal in the acoustic band are generated independently and synthesized together into the vibration signal.
14. (Canceled)
15. (Currently Amended) A non-transitory computer-readable medium or media comprising one or more sequences of instructions which, when executed by one or more processors, causes the steps for acoustic augmentation of haptic vibration to be performed comprising: generating a touch signal in response to a touch on a touch surface; generating a vibration request based at least on the touch signal, the vibration request comprises information for desirable vibration and desirable sound; and generating a vibration signal to drive a haptic vibrator for a desired pattern based on the vibration request, the vibration signal is a signal across both a vibration band and an acoustic band, the vibration signal in the vibration band and the vibration signal in the acoustic band are generated together and wherein the acoustic band is adjusted in term of a waveform profile separately from the vibration band.
16. (Original) The non-transitory computer-readable medium or media of Claim 15 wherein the touch signal comprises information of touch area on the touchscreen and information of the touch.

17. (Original) The non-transitory computer-readable medium or media of Claim 15 wherein the vibration signal in the vibration band and the vibration signal in the acoustic band are put into different time slots.
18. (Original) The non-transitory computer-readable medium or media of claim 15 wherein the vibration signal in the vibration band and the vibration signal in the acoustic band are generated independently and synthesized together into the vibration signal.
19. (Canceled) 
20. (Original) The non-transitory computer-readable medium or media of Claim 15 wherein generating the vibration signal to drive the haptic vibrator comprising selecting, based on the vibration request, one or more haptic patterns from a pattern database storing a plurality of haptic patterns corresponding to various sounds for one or more haptic vibrators; and generating the vibration signal to drive the haptic vibrator using the selected one or more haptic patterns.

END

Allowable Subject Matter
Claims 1-6, 8-13, 15-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Babayoff et al (US 20160277843 A1) in view of Parise (US 10754428 B1) discloses a transducer system including a panel having one or more piezo-electric enabled foils and an arrangement of electric contacts coupled to the panel and configured to define a plurality of transducers thereon. Each transducer is associated with a respective region of the panel and with at least two electric contacts that are coupled to at least two zones at that respective region of the panel. The electric contacts are adapted to provide electric field in these at least two zones to cause different degrees of piezo-electric material deformation in these at least two zones and to thereby deform the respective region of the panel in a direction substantially perpendicular to a surface of the panel, and to thereby enable efficient conversion of electrical signals to mechanical vibrations (acoustic waves) and/or vice versa. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically the amended claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624